                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                              UNITED STATES DISTRICT COURT                               January 30, 2019
                               SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                   HOUSTON DIVISION

SAMAD SEFIANE,                                   §
                                                 §
         Plaintiff,                              §
VS.                                              §   CIVIL ACTION NO. 4:19-CV-298
                                                 §
CHRIS SAEEGH, et al,                             §
                                                 §
         Defendants.                             §

                                   ORDER OF DISMISSAL

       Samad Sefiane filed a lawsuit against two employees of his former employer. The crux

of the complaint is that the defendants stole his truck. The complaint must be dismissed for lack

of subject matter jurisdiction.

       The jurisdiction of federal courts is limited to cases or controversies that are “authorized

by Article III of the [United States] Constitution and the statutes enacted by Congress pursuant

thereto.” Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541 (1986) (citing Marbury v.

Madison, 1 Cranch (5 U.S.) 137, 173-180 (1803)); Scarlott v. Nissan North Amer., Inc., 771 F.3d

883, (5th Cir. 2014) (“Federal courts are courts of limited jurisdiction ‘hav[ing] only the

authority endowed by the Constitution and that conferred by Congress.’ ”) (quotation omitted).

Federal courts have a duty to evaluate subject matter jurisdiction, even if the parties do not raise

this issue, before reaching the merits of a case. See Ruhrgas AG v. Marathon Oil Co., 526 U.S.

574, 583 (1999); In re FEMA Trailer Formaldehyde Prods. Liab. Litig., 668 F.3d 281, 286 (5th

Cir. 2012) (“Federal courts are courts of limited jurisdiction; without jurisdiction conferred by

statute, they lack the power to adjudicate claims.”) (citations omitted).       If a district court

determines at any time that it lacks subject matter jurisdiction, it “must dismiss the action.” FED.

R. CIV. P. 12(h)(3).


1/2
       Generally, a federal district court has the authority to hear two types of cases: (1) cases in

which a plaintiff alleges a cognizable violation of his rights under the Constitution or federal

law; and (2) cases in which a citizen of one state alleges a violation of his or her rights

established under state law by a citizen of another state where the amount in controversy exceeds

$75,000. See 28 U.S.C. §§ 1331-32.

       Plaintiff alleges that the defendants stole his truck. In the context of a civil suit, this

appears to allege a Texas state tort claim for conversion. “The tort of conversion is defined as

the (1) unauthorized and wrongful exercise of dominion and control over (2) another person's

property (3) to the exclusion of or inconsistent with the rights of the plaintiff.” Curtis v.

Anderson, 106 S.W.3d 251, 256 (Tex. App. [Austin] 2003).

       Plaintiff does not identify any violation of any right secured by federal law or the U.S.

Constitution.   He also identifies himself and the defendants as Texas residents, and seeks

damages of $20,000. Neither the domiciles of the parties nor the amount in controversy is

sufficient to satisfy the prerequisites for diversity jurisdiction. Because this Court lacks subject

matter jurisdiction, it is ORDERED that the complaint (Doc. # 1) is DISMISSED WITHOUT

PREJUDICE. Plaintiff’s motion for leave to proceed in forma pauperis (Doc. # 2) is DENIED

AS MOOT.

       It is so ORDERED.

       SIGNED on this 30th day of January, 2019.



                                                  ___________________________________
                                                  Kenneth M. Hoyt
                                                  United States District Judge




2/2
